239 P.3d 857 (2010)
In the Matter of Daryle A. EDWARDS, Respondent.
No. 23111.
Supreme Court of Kansas.
September 29, 2010.

ORDER OF TEMPORARY SUSPENSION
Daryle A. Edwards, respondent, an attorney admitted to practice law in Kansas, is presently the subject of a pending disciplinary complaint commenced as a result of the respondent's conviction of a felony offense in the United States District Court for the Western District of Missouri. (18 U.S.C. § 371 [2006], conspiracy to commit wire fraud and interstate transportation of funds obtained by fraud).
On September 23, 2010, the Disciplinary Administrator filed a notification to the Supreme Court pursuant to Supreme Court Rule 203(c)(3) (2009 Kan. Ct. R. Annot. 272) that the respondent had been convicted of a felony. A certified copy of the judgment in a criminal case was filed, showing that on March 3, 2009, the respondent was found guilty of a felony offense in the United States District Court for the Western District of Missouri.
IT IS THEREFORE ORDERED that Daryle A. Edwards be and he is hereby temporarily suspended from the practice of law in Kansas until the pending disciplinary proceedings against him are finally resolved or until further order of this court.
IT IS FURTHER ORDERED that a copy of the order be filed with the Clerk of the District Court in Johnson County, Kansas, and served upon the respondent.
IT IS FURTHER ORDERED that Daryle A. Edwards shall forthwith comply with the provisions of Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361) effective this 29th day of September, 2010.